PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARISEAU et al.
Application No. 16/537,492
Filed: 9 Aug 2019
For: PERSONAL AIR QUALITY MONITORING SYSTEM

:
:
:	DECISION ON PETITIONS
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition renewed under 37 CFR 1.78(c), filed June 17, 2021. This decision is also in response to the petition to expedite under 37 CFR 1.182, filed June 17, 2021.

The petition to expedite under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 USC 119(c) and 37 CFR § 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (1). Preliminary review of applicants’ claim for priority reveals that the claim for priority as set forth on the updated ADS cannot be entered because it is not fully supported by the prior application to which priority is claimed. A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other 

Review of the continuity data of record for App. No. 16/443,508 does not reflect that U.S. App. No. 14/214,876 claims the benefit of Provisional App. Nos. 61/786,667, 61/786,658, 61/786,651 or 61/786,616.

Review of the priority data of record for the earlier filed application is suggested. 

Petitioner may wish to consider filing a petition under 37 CFR 1.78(c) in App. No. 16/443,508.

Any request for reconsideration must include an updated Application Data Sheet in compliance with 37 CFR 1.76(c)(2).

Request for reconsideration of this decision does not require additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)